tcmemo_2007_264 united_states tax_court nicholas d newton petitioner v commissioner of internal revenue respondent docket no 16911-05l filed date nicholas d newton pro_se william j gregg for respondent memorandum opinion carluzzo special_trial_judge in a notice_of_determination concerning collection action s under sec_6320 and or dated date respondent concluded that it wa sec_1 unless otherwise indicated subsequent section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period appropriate to collect by levy petitioner’s outstanding and federal_income_tax liabilities petitioner’s outstanding tax_liabilities neither the existence nor the amounts of those liabilities have been placed in dispute what has been placed in dispute is respondent’s rejection of an offer- in-compromise submitted by petitioner as a collection alternative to respondent’s proposed levy according to petitioner his offer-in-compromise should have been accepted and respondent’s determination to collect by levy the outstanding tax_liabilities is an abuse_of_discretion respondent disagrees and for the following reasons so do we background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in vermont because the existence or the amounts of petitioner’s outstanding tax_liabilities are not in dispute we see little point in burdening this opinion with the history of how those liabilities arose suffice it to say that as of date when the relevant offer-in-compromise the offer was submitted to respondent those liabilities including interest penalties and additions to tax exceeded dollar_figure consequently we review respondent’s proposed collection activity for abuse_of_discretion 114_tc_604 from time to time over the years petitioner submitted several other offers-in-compromise with respect to his outstanding tax_liabilities on date a notice_of_federal_tax_lien was filed with respect to petitioner’s outstanding federal_income_tax liability which at the time exceeded dollar_figure on date respondent accepted petitioner’s dollar_figure offer-in-compromise with respect to petitioner’s income_tax_liability but within months petitioner defaulted on the payment plan that formed the basis for that offer before making the offer petitioner made several other offers-in-compromise the prior offers each in an amount substantially more than the offer respondent rejected all of the prior offers upon the ground that the offers did not adequately reflect petitioner’s ability to pay by letter dated date respondent advised petitioner that his outstanding tax_liabilities were subject_to collection by levy that letter also advised petitioner of his right to request an administrative hearing in order to dispute the proposed collection activity petitioner did so in a timely fashion and on date during the course of the administrative hearing petitioner submitted the offer as a collection alternative to the proposed levy with respect to his outstanding tax_liabilities in the offer petitioner proposed to pay dollar_figure in response to the offer respondent’s settlement officer considered petitioner’s financial situation determined that the offer of dollar_figure did not reflect petitioner’s ability to pay his outstanding tax_liabilities rejected that offer-in-compromise and caused the above-referenced notice_of_determination to be issued discussion at the administrative hearing petitioner challenged the appropriateness of respondent’s proposed collection activity and offered a collection alternative see sec_6330 and iii needless to say respondent is entitled to levy in order to collect a taxpayer’s tax_liability see sec_6331 furthermore as he was required to do the settlement officer considered the collection alternative proposed by petitioner during the administrative hearing see sec_6330 the record establishes that the settlement officer proceeded in the manner contemplated by sec_6330 and other than a sec_3 in general and subject_to various conditions that need not be discussed here that section provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the commissioner is authorized to collect such tax by levy on the person’s property the settlement officer invited petitioner to make an offer-in-compromise commensurate with the amount that the settlement officer determined petitioner’s financial situation would allow petitioner now attacks the settlement officer’s proposal we focus on the settlement officer’s consideration and rejection of the offer not on the appropriateness of the settlement officer’s proposal relates to the settlement officer’s rejection of petitioner’s offer petitioner does not suggest otherwise nevertheless as petitioner views that matter respondent’s determination to collect his outstanding tax_liabilities by levy is an abuse_of_discretion because the settlement officer improperly rejected petitioner’s proposed collection alternative specifically petitioner argues that in rejecting the offer the settlement officer erroneously took into account as potential sources of payment certain assets previously transferred to petitioner’s former spouse and failed to take into account the vagaries of petitioner’s income assuming without finding that petitioner is correct on both points it remains that other sources of payment included in the settlement officer’s analysis support the settlement officer’s conclusion that the offer did not reflect the parties dispute whether those assets are subject_to the federal_tax_lien that arose prior to the transfer see sec_6321 petitioner takes the position that the lien does not attach and not surprisingly respondent takes the position that it does petitioner expected that this court in this proceeding would determine whether the lien did or did not attach to those assets under the circumstances we need not consider the point furthermore we note that issues regarding whether respondent’s tax_lien has attached to those assets may be cognizable in a variety of other types of legal actions see eg sec_7403 sec_7425 sec_7426 see also u s c sec petitioner’s ability to pay his outstanding tax_liabilities after all it doesn’t take much of a financial structure to support a payment in excess of dollar_figure taking into account all of the facts and circumstances we are satisfied that respondent’s determination to collect by levy petitioner’s outstanding tax_liabilities is supported in law and in fact it follows that the determination is not an abuse_of_discretion see 125_tc_14 and respondent may proceed with collection as proposed in the above- referenced notice_of_determination to reflect the foregoing for respondent decision will be entered for example the parties stipulated that at the time the offer was under consideration by the settlement officer petitioner had a savings certificate of deposit with an account balance of dollar_figure
